This action was dismissed pursuant to 22 NYCRR 202.27 upon plaintiffs failure to attend a pretrial conference. In seeking to vacate the dismissal, plaintiffs came forward with the requisite satisfactory excuse for their default in appearing and a showing of a meritorious claim (see Rugieri v Bannister, 7 NY3d 742 [2006]). Their attorneys did not willfully default when they failed to appear for a scheduled court conference and neglected to move to restore the case to the calendar (see Sanchez v Javind Apt. Corp., 246 AD2d 353 [1998]). In the absence of service of the dismissal order with notice of entry, there was no time limit on the making of the motion to vacate the dismissal, and any alleged prejudice caused by postdismissal delay short of laches is not a consideration (see Acevedo v Navarro, 22 AD3d 391 [2005]). Concur — Tom, J.E, Saxe, Catterson, Moskowitz and DeGrasse, JJ.